The contention of the defendants is that the remarks of counsel for the plaintiff in his closing argument were not warranted by the evidence and were prejudicial. If the remarks complained of contained statements of fact not supported by the evidence, they were not relevant to any issue of fact tried in the case nor of a character to prejudice the jury against the defendants. In fact, they had no bearing upon the case except so far as they tended to support the conclusions of law sought to be drawn by the plaintiff's counsel, that the lands embraced within the limits of the town of Hampton belonged to the proprietors and their heirs and not to the municipality. But the court declined to charge the jury in accordance with this view of the law, and charged them that lands within the town of Hampton which had not been granted to individuals belonged to the town as against everybody, except prejudicial, the error was harmless. Verdicts are not set aside under such circumstances. Wait v. Association, 66 N.H. 581; Sabine v. Merrill, 67 N.H. 226; State v. Saidell, 70 N.H. 174; Marsh v. Insurance Co., 71 N.H. 253, 256; Leavitt v. Company, 72 N.H. 290; Parsons v. Wentworth, 73 N.H. 122.
Exception overruled.
All concurred. *Page 50